Citation Nr: 1452361	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to August 3, 1999, for the award of service connection for degenerative joint disease, discogenic disease L5-S1 and lumbar spondylosis (lumbar spine disability). 

2.  Entitlement to an effective date prior to September 23, 2002, for the award of service connection for paralysis of the left common peroneal nerve associated with lumbar spine disability.  

3.  Entitlement to service connection for left kidney disorder. 

4.  Entitlement to service connection for Non-Hodgkin's lymphoma. 

5.  Entitlement to service connection for Hodgkin's disease. 

6.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

7.   Entitlement to an initial compensable evaluation for bilateral hearing loss. 

8.  Entitlement to an evaluation in excess of 20 percent prior to September 23, 2003, and thereafter in excess of 40 percent for lumbar spine disability. 

9.  Entitlement to an initial evaluation in excess of 10 percent for left common peroneal nerve disability. 

10.  Entitlement to an evaluation in excess of 30 percent for left knee disability. 

11.  Entitlement to an evaluation in excess of 20 percent for right knee disability.  

12.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to September 1967. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs, Regional Office located in San Juan, the Commonwealth of Puerto Rico (RO).  The Veteran's Virtual VA record was reviewed in conjunction with the claims folder.

Except for the issues of entitlement to earlier effective dates for grant of service connection, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.   On August 3, 1999, the RO received the Veteran's informal request for a claim of entitlement to service connection for a back condition as secondary to his service-connected knee disabilities, and it was continuously prosecuted thereafter.

2.  The change in the rating criteria, providing for separate evaluation of objective neurologic abnormalities associated with diseases and injuries of the spine, to include the Veteran's left common peroneal nerve as secondary to lumbar spine disability, became effective September 23, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 3, 1999, for service connection for lumbar spine disability have not been met.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2014).

2.  The criteria for an effective date earlier than September 23, 2002, for service connection for left common peroneal nerve disability have not been met.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Here the Veteran is appealing the effective dates assigned.  In this regard, because the November 2006 rating decision granted the Veteran's claims, the claims are now substantiated.  His filing of a notice of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The September 2011 statement of the case (SOC) has set forth the criteria for determining the effective date.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date. 

VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. 

The Board recognizes that the Veteran has been receiving Social Security Administration (SSA) disability benefits.  VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1).  There is no indication that the SSA records would be relevant to these claims.  As will be explained below, the resolution of these claims is dependent upon the law and regulations applicable to earlier effective date claims.  Consequently, the Board finds the Social Security Administration records are not relevant to the earlier effective date claims.  Thus, obtaining the records is unnecessary.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

2.  Earlier Effective Dates 

The Veteran contends that he is entitled to an effective date prior to August 3, 1999, for the grant of service connection for lumbar spine disability, and he is entitled to an effective date prior to September 23, 2002 for the grant of service connection for paralysis of the left common peroneal nerve disability. 

Under the applicable criteria, the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  VA means all organization units of the Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. §§ 3.102 and 4.3. 

Lumbar Spine Disability

In this case, the record shows that VA received the Veteran's informal claim for service connection for a lumbar spine disability on August 3, 1999.  The Veteran's claim was continuously prosecuted thereafter.  In the November 2006 rating decision, the RO awarded an effective date of August 3, 1999 for service connection for lumbar spine disability.  The Board notes that the award of service connection for the Veteran's lumbar spine disability was based upon a finding that it was secondary to the service-connected knee disabilities.  Service connection for a left knee disability was granted in a December 1996 rating decision and he was awarded service connection for a right knee disability in July 1998.  The Veteran subsequently claimed he developed a lumbar spine due to the service-connected knee disability.  

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against an effective date earlier than August 3, 1999, for the award of service connection for lumbar spine disability. 

In reviewing the records prior to the August 1999 submission, the Board does not find that the Veteran expressed intent to file a claim for service connection for the lumbar spine disability.  For example, a January 1996 submission from the Veteran only addresses claims for bilateral knees, skin condition, posttraumatic stress disorder (PTSD), and bilateral hearing loss.  An August 1996 submission from the Veteran informed VA of an operation on his left knee, and a January 1997 submission from the Veteran expressed his disagreement with the RO's December 1996 denial of his claims for service connection for right knee disorder, PTSD, skin condition, and bilateral hearing loss.  A May 1999 submission from the Veteran addressed his claim for clothing allowance and desire to file a dependency claim for his wife.  Submissions submitted by the Veteran prior to August 3, 1999 do not address a lumbar spine disability.

The Board has considered the Veteran's submission of a January 1998 private medical statement, but finds that it does not constitute an informal claim for service connection.  First of all, a notation on the January 1998 medical statement shows that the medical statement was submitted in conjunction with the Veteran's claim for TDIU and clothing allowance, and did not reflect intent to file a claim for service connection for lumbar spine disability.  Although the January 1998 private medical statement contains the Veteran's reports of back pain and the private physician conclusion that his back pain was related to his original injury that caused his left knee disability, submission of a private medical statement in conjunction with other claims is not equivalent to showing intent that the Veteran was filing a claim for entitlement to service connection for a low back disability as being due to the service-connected knee disability.  See 38 C.F.R. § 3.155(b).  

Furthermore, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a disorder in a medical record alone cannot be construed as a claim for compensation benefits.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that a medical examination report will only be considered an informal increased disability rating claim if service connection has already been established for the disability.  Id.; see 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  In other words, case law and VA regulations are clear that a medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for lumbar spine disorder in January 1998.

 The Federal Circuit's finding that a medical record would be considered an informal claim only when such report related to treatment of a disability which service connection had already been established was in response to the Veteran's argument that VA should have given a sympathetic reading to that veteran's claim by determining all potential claims raised by the evidence.  459 F.3d at 1327-28.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a medical treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee is on point to the facts in this case.  Thus, the Board finds that the January 1998 private medical statement was not an informal claim for service connection for lumbar spine disability. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Because the claim was received on August 3, 1999, no earlier date may be assigned.  See 38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  Despite the January 1998 private medical evidence that discusses the Veteran's back problems, the RO did not receive his informal claim until August 3, 1999.  The assignment of an effective date is based at the time of VA's actual receipt of the informal claim.  

The record does not reflect that VA received any other statement by the Veteran prior to August 3, 1999, which showed his intent to submit an application for service connection for a lumbar spine disability.  See 38 C.F.R. § 3.155. 

For the foregoing reasons, the claim for an effective date prior to August 3, 1999, for the award of service connection for lumbar spine disability, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Left Common Peroneal Nerve

As noted above, the Veteran filed his claim for service connection for lumbar spine disability in August 3, 1999, and it was continuously prosecuted thereafter until the RO awarded service connection in the November 2006 rating decision.  VA revised the criteria for evaluating disc disease of the spine twice during the pendency of this appeal.  See 67 Fed. Reg. 54345-49 (2002); 67 Fed. Reg. 51455-58 (2003).

Prior to September 23, 2002, the sciatic nerve deficits associated with disc disease of the spine were rated as part of the spine disability.  38 C.F.R. § 4.71a, Code 5293 (2002); See also VAOPGCPREC 36-97 (Dec. 12, 1997).  Effective September 23, 2002, the rating criteria changed. 

Intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  67 Fed. Reg. 54349 (Aug. 22, 2002), as codified at 38 C.F.R. § 4.71a, Code 5243 Intervertebral Disc Syndrome (2005). 

A subsequent change, effective September 26, 2003, provided that raters were to "Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  68 Fed. Reg. 51456 (Aug. 27, 2003), as codified at 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

The Veteran contends that his neurologic deficit in the left leg are of long standing and should be assigned a separate rating effective the date of his original lumbar spine claim.  The law and regulations provide otherwise. 

The law provides that, "[W]here compensation...is awarded or increased pursuant to any act or administrative issue, the effective date of such award or increase shall be fixed in accordance with facts found but shall not be earlier than the effective date of the Act or administrative issue."  38 U.S.C.A. § 5110(g) (West 2002). 

The regulations follow the law, stating, "Where... compensation, ...is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such an award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue."  38 C.F.R. §§ 3.114(a), 3.400(p) (2005). 

The case law is also in line.  In a claim for an increased rating, where the rating criteria are amended during the course of the appeal, if an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

This is simply a matter of law rather than a dispute as to the facts of the case.  The law is clear and dispositive.  Effective September 23, 2002, and not before that, the neurologic manifestations may be separately rated.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("where the law and not the evidence is dispositive . . . the appeal to the [Board should be] terminated because of the absence of legal merit or the lack of entitlement under the law").  Consequently, the Board finds, as a matter of law, an effective date for service connection for right lumbosacral radiculopathy cannot be assigned any earlier than September 23, 2002.


ORDER

An effective date earlier than August 3, 1999, for service connection for lumbar spine disability is denied.  

An effective date earlier than September 23, 2002, for service connection for left common peroneal nerve is denied.

REMAND

Request to Withdraw Claims 

Initially, the Board notes that the record contains a September 2014 "Report of  Contact" with the Veteran that shows he indicated his intent to withdraw his pending claims for increased rating for tinnitus and claims for service connection for PTSD, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  However, to date, the Veteran has not specifically withdrawn these issues in writing as required by VA regulations.  See 38 C.F.R. § 20.204.

As this case must be remanded, it is appropriate for the RO to contact the appellant and solicit clarification as to whether he desires to withdraw his pending claim for increased rating for tinnitus and claims for service connection for service connection for PTSD, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  The Veteran is advised that a withdrawal of the claim must be in writing.

Social Security Records 

A review of the record shows that the Veteran has informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA).  See March 2010 correspondence.   The Board notes, however, that no attempt has been made to obtain records from the SSA.  Therefore, the case must be remanded to request the SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA Spine Examination 

The record demonstrates that the Veteran's lumbar spine disability and associated residuals were last evaluated by VA in May 2011, which is more than three years ago.  Also, the examination report shows that the Veteran reported a positive history of urinary complaints, but the VA examiner failed to provide a medical opinion on whether the Veteran had a urinary disorder associated with his lumbar spine disability.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted to determine the current severity of the Veteran's lumbar spine disability and any associated neurologic involvement.   

Initial Consideration of Additional VA Records 
 
Lastly, since the Veteran's claims was lasted adjudicated by the RO in an October 2011 statement of the case (SOC), additional VA medical records, including a September 2012 VA joints examination report, have been associated with the claims folder.  No waiver of initial consideration of this additional evidence has been provided.  Accordingly, a remand is needed to afford the Veteran with initial consideration of the VA treatment records and VA examination report added to the claims folder since October 2011. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to solicit clarification as to whether he desires to withdrawn his pending claims for increased rating for tinnitus and claims for service connection for service connection for PTSD, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  The Veteran should be advised that a withdrawal of the claim must be in writing.

2. Contact the SSA and obtain a copy of any decision regarding a claim for disability benefits, including all medical records used to make the decision.

3. Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disabilities on appeal.  If private records are identified, make two attempts for the relevant private treatment records or make a finding that a second request for such records would be futile. All development efforts with respect to this directive should be associated with the claims file.

4. Schedule the Veteran for VA orthopedic and neurologic examinations with the appropriate examiner(s) to determine the current severity of his service-connected lumbar spine disability and associated neurologic involvement.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Indications of exaggeration (if any) should be noted in the record.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Complete range of motion studies should be conducted, to include motion on extension and rotation of the lumbar spine, with notation of the point at which pain on motion objectively appears to begin.  Again, if the examiner suspects the Veteran of exaggeration during clinical examination, the examiner should so state and provide an opinion as to the Veteran's likely range of motion. 

The examiner should obtain a history regarding weakened movement, including movement against varying resistance, excess fatigability with use, incoordination, painful motion and pain with use, and determine whether the low back objectively exhibits pain with use, weakened movement, excess fatigability or incoordination, or whether the Veteran's complaints are due to exaggeration.  Such determinations should, if feasible, be expressed in terms of degrees of additional range of motion loss due to any pain with use, weakened movement, excess fatigability or incoordination.  The examiner should also express an opinion as to the medical probability that there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If this is not feasible, this should be so stated. 

The examiner should also report all neurologic impairment resulting from the service-connected lumbar spine disability.  

The examiner should provide an opinion on whether the Veteran's urinary complaints are associated with his lumbar spine disability.  

For any neurologic impairment in the lower extremities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  If the examiner does not find that the service-connected disabilities preclude gainful employment, the examiner is requested to discuss the types of employment the Veteran would be able to obtain and maintain. 

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

5. If any records received raise the need for an examination to identify the current severity of a service-connected disability or a currently diagnosed disorder that requires an opinion as to the likelihood of a nexus to service, such an examination should be provided.

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H.W. WALKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


